Citation Nr: 1701929	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  06-09 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus and/or posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for residuals of a stroke, including due to Agent Orange exposure, and secondary to service-connected diabetes mellitus and/or coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from December 1965 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for hypertension and residuals of a stroke.  These claims were remanded to the Agency of Original Jurisdiction (AOJ) in May 2012 for additional claim development, and have now been returned to the Board for further adjudication.  The Board notes that at the time of the May 2012 Board remand decision, the Board had also remanded a claim for entitlement to service for erectile dysfunction as well as an appeal challenging the Veteran's severance of service connection for peripheral neuropathy.  However, entitlement to service connection for erectile dysfunction was granted in a March 2016 rating decision, and the Veteran withdrew his appeal of severance of service connection for peripheral neuropathy in a March 2015 statement.  Accordingly, those matters are no longer before the Board and will not be further adjudicated.

The Veteran testified before a Decision Review Officer (DRO) in an October 2005 hearing at the RO, and also testified before the undersigned Veterans Law Judge in a March 2012 videoconference hearing.  A transcript of each hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, further remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

Addressing the Veteran's hypertension claim, the May 2012 Board remand asked the examiner to provide etiology opinions with regard to whether the Veteran's hypertension is secondary to his service-connected diabetes mellitus and service-connected PTSD.  The requested etiology opinions were provided in July 2012.  However, a review of the underlying rationale provided for each etiology opinion reveals that the examiner's conclusions are not adequately supported.  

With regard to diabetes mellitus, the examiner identified the year of diagnosis for the Veteran's hypertension as 2004, and noted that the Veteran's diagnosis of hypertension predated his diagnosis of diabetes mellitus, and partially predicated the rationale for a negative etiology opinion on this fact.  However, a review of the claims file reveals that the Veteran was diagnosed with diabetes mellitus as early as April 2000 according to private treatment records, with hypertension noted as early as December 2002 according to private treatment records.  Moreover, the Veteran has maintained, as demonstrated by his March 2012 Board hearing testimony, that his diabetes mellitus and hypertension were diagnosed at approximately the same time by his private physician at that time, Dr. M. J.  As such, although the Board notes that date of diagnosis was not the sole basis on which a negative etiology opinion was provided, this claim must be remanded for a supplemental opinion to address this discrepancy and to ensure that the medical opinion is based on correct facts.

As for the etiology opinion addressing secondary service connection for hypertension due to service-connected PTSD, the Board finds that the supporting rationale provided for the negative etiology opinion is also inadequate.  In so finding, the Board notes that in addressing the permanent aggravation basis of secondary service connection, the July 2012 VA examiner stated that while the Veteran's PTSD exacerbates his hypertension this does not permanently aggravation his hypertension because there is "no change in therapy."  No further context is provided.  Additionally, the Board notes that the Veteran's private treating physician, Dr. M. J., submitted a November 2004 letter indicating that the Veteran's PTSD has contributed to him becoming hypertensive "due to the amount of stress and anxiety he deals with on a daily basis."  Furthermore, a review of the Veteran's most recent VA PTSD VA examination report reveals that the Veteran's PTSD symptoms have worsened over the past two years; this VA examination report was completed in February 2015.  Accordingly, on remand a supplemental opinion explaining what "therapy" is being referred to in the July 2012 VA examination report and discussing the evidence in the claims file identified above should be provided.

Addressing the July 2012 VA etiology opinion provided for the Veteran's stroke residual claim, the Board notes that the May 2012 Board remand decision asked the VA examiner to provide etiology opinions addressing whether the Veteran's stroke residuals are secondary to his service-connected diabetes mellitus or his service-connected CAD, or whether they are due to herbicide exposure during the Veteran's service in the Republic of Vietnam (RVN).  However, the VA examiner did not provide the requested etiology opinion with regard to CAD.  Additionally, the July 2012 VA examiner opined that it was more likely than not that Veteran's stroke was caused by "a left carotid artery anomaly vs. occlusive disease" and identified diabetes mellitus and hypertension as risk factors for such conditions, but he observed that the stroke was secondary to an "embolic phenomenon" rather than small vessel disease based on the manifestations of the Veteran's  stroke residuals and his past medical history of neurosurgical intervention in the left carotid artery system..  Then, on this basis, the July 2012 VA examiner found that was less likely as not that the Veteran's stroke was secondary to his diabetes, and that it was also less likely as not that the Veteran's stroke was related to herbicide exposure, noting that the Veteran's stroke was several decades after his herbicide exposure, and that there is no medical relationship between herbicide exposure and such strokes.  Therefore, on remand the Board finds that a supplemental opinion addressing secondary service connection due to CAD, and addressing what appears to be the notation that diabetes and hypertension are identified risk factors for the Veteran's left carotid artery anomaly, or otherwise clarify that diabetes mellitus and hypertension are only identified risk factors for "occlusive" or "small vessel disease."  Additionally, this supplemental opinion should only be procured after the supplemental opinion for hypertension has been procured because if a positive etiology opinion for hypertension is provided on remand, such a finding would directly impact the supplemental opinion required for adjudication of the Veteran's stroke residual claim, as hypertension has (pending further clarification) been identified as a possible risk factor for left carotid anomalies that caused the Veteran's stroke.

Additionally, since the case is being remanded and the Veteran has indicated that his is in receipt of Social Security Administration (SSA) benefits for his stroke residuals, as noted in May 2012 Board remand decision, the AOJ should make an additional attempt to procure the SSA administrative decision and underlying medical records supporting his SSA benefits.  In this regard, a review of the record reveals that a March 2015 deferred rating decision indicated that it appears that a prior CD from SSA had been lost, and that another request for records other than a "Work History" report already associated with the claims file should be procured.  Although the AOJ did make a subsequent request for SSA records, the SSA responded to this request in March 2015 by only provided the "Work History" report previously provided.  

Finally, as the Veteran is currently receiving VA treatment for the medical conditions at issue on this appeal, on remand, any outstanding VA treatment records, including records from the Cincinnati VA Medical Center and all other VA treatment facilities should be procured.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records, including but not limited to outstanding treatment records from the Cincinnati VA Medical Center and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. The RO/AMC should take appropriate action to obtain copies of the SSA administrative decision on a claim for benefits with that agency, along with all medical records underlying that determination. Then associate all documents received with the claims file.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. Then, after completion of the above development, return the Veteran's claims file to the examiner who conducted the July 2012 hypertension examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire electronic claims file (contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner is asked to address the Veteran's private treatment records from Dr. M. J. documenting a diagnosis of diabetes mellitus as early as April 2000, and a diagnosis of hypertension as early as December 2002.  After this, the examiner asked to opine: (1) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is proximately due to or the result of his diabetes mellitus; and (2) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension has been aggravated beyond its natural progression by the Veteran's diabetes mellitus.  

c. Then, the examiner is asked to address the November 2004 letter from Dr. M. J., and the results of the February 2015 VA PTSD examination report.  The examiner is also asked to clarify the reference to "therapy" in the July 2012 VA hypertension examination report.  After this, the examiner asked to opine: (1) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is proximately due to or the result of his PTSD; and (2) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension has been aggravated beyond its natural progression by the Veteran's PTSD.  The examiner should consider both initial causation of hypertension by PTSD, and whether the claimed hypertension has been permanently aggravated by PTSD.   

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Then, after procurement of the hypertension supplemental opinion requested above, return the Veteran's claims file to the examiner who conducted the July 2012 stroke residual examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire electronic claims file (relevant records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner should review the July 2012 stroke residual examination report and clarify whether hypertension and diabetes mellitus are risk factors for a left carotid artery anomaly or occlusive disease.

c. If a positive etiology opinion for hypertension has been provided and the examiner has identified hypertension as a risk factor for a stroke or the underlying condition that caused the Veteran's stroke (including left carotid artery anomaly), the examiner is asked to opine: (1) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's stroke residuals, left carotid artery anomaly, or other underlying condition that caused his stroke is proximately due to or the result of his hypertension; and (2) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's stroke residuals, left carotid artery anomaly, or other condition that caused his stroke have been aggravated beyond their natural progression by the Veteran's hypertension.

d. Then, the examiner is asked to opine: (1) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's stroke residuals, left carotid artery anomaly, or other underlying condition that caused his stroke is proximately due to or the result of his diabetes mellitus; and (2) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's stroke residuals, left carotid artery anomaly, or other condition that caused his stroke have been aggravated beyond their natural progression by the Veteran's diabetes mellitus. 

e. Additionally the examiner is asked to opine: (1) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's stroke residuals, left carotid artery anomaly, or other underlying condition that caused his stroke is proximately due to or the result of his coronary artery disease; and (2) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's stroke residuals, left carotid artery anomaly, or other condition that caused his stroke have been aggravated beyond their natural progression by the Veteran's coronary artery disease.

f. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




